DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the amendment received on 3/08/2021.  The amendment has been entered.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
The prior claim objections are withdrawn in view of the amended claims.
                                              
Claim Rejections - 35 USC § 112
           The prior 35 USC § 112 rejection of claim 15 is withdrawn in view of the cancellation of claim 15 by applicant.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 
Claims 1 and 16 are similarly amended to recite “a phase of the variable resistance pattern is maintained when a threshold voltage of each of the plurality of memory cells is changed”. The claim limitation does not require any specific phase nor is the threshold voltage known nor is the amount of change in threshold voltage known and may be any voltage.  It is unclear how an unknown change in an unknown threshold voltage differentiates the claimed structure over prior art disclosing the same structure.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20110155989 A1) of record, and further in view of Lille (US 20190189688 A), newly cited. 
Regarding claim 16, Park teaches an electronic device including a semiconductor memory  (abstract refers to a semiconductor memory device), wherein the semiconductor memory comprises: a plurality of row lines (WL); a plurality of column lines (BL) intersecting the row lines; and a plurality of memory cells (10) disposed at respective intersections of the row lines (WL) and the column lines(BL)  (See Fig. 1, paragraph 0077), each memory cell (10) including a variable resistance pattern having a cross- section of an L shape (See 241, 242 in Fig.20), the variable resistance pattern including a chalcogenide, wherein a phase of the variable resistance pattern is maintained when a threshold voltage of each of the plurality of memory cells is changed (Park mentions in paragraph 0078 & 0098 that Chalcogenide may be used as the variable resistance material pattern. Chalcogenide has a unique property that even though the threshold voltage of each of the memory cells which includes Chalcogenide is changed, the Chalcogenide maintains an amorphous state and is not converted into a crystalline state). Lille also teaches in paragraph 72 that Ovonic Threshold Switch (OTS), made 
Further, in view of Lille, it is obvious that Park’s variable resistance memory device with a chalcogenide material positioned between two electrodes is capable of being operated as disclosed by Lille by applying a voltage without changing a phase.  
The claim limitation does not require any specific phase nor is the change in threshold voltage known or claimed and may be any voltage. Also, the manner of operating the device does not differentiate over the prior art having the same structure (MPEP §2114 (II)).


                                       
    PNG
    media_image1.png
    486
    415
    media_image1.png
    Greyscale

           Regarding claim 17, Park teaches an electronic device including a semiconductor memory, wherein a first insulating spacer (layer 234) disposed over the variable resistance pattern (241, 242) of each of the memory cells and having an upper surface which is rounded (See Fig. 20).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 9640757 B2) in view of Park et al. (US 20110155989 A1), all of record, and further in view of Lille (US 20190189688 A), newly cited. 
Regarding claim 1, Zheng teaches a memory cell including a variable resistance pattern (GST region 1 and GST region 2 in Fig. 23, also 112,114, & 116 in Fig. 24 in Zheng) having an upper surface which is rounded (See annotated Fig. 23 below, column 5, line 28-33, line 42-48, column 3, line 54-57), wherein a phase of the variable resistance pattern is maintained when a threshold voltage of each of the plurality of memory cells is changed (Park mentions in paragraph 0078 & 0098 that Chalcogenide may be used as the variable resistance material 
Further, in view of Lille, it is obvious that Park’s variable resistance memory device with a chalcogenide material positioned between two electrodes is capable of being operated as disclosed by Lille by applying a voltage without changing a phase.
The claim limitation does not require any specific phase nor is the change in threshold voltage known or claimed and may be any voltage. Also, the manner of operating the device does not differentiate over the prior art having the same structure (MPEP §2114 (II)).
Zheng does not expressly teach an electronic device including a semiconductor memory, wherein the semiconductor memory comprises: a plurality of row lines; a plurality of column lines intersecting the row lines; and a plurality of memory cells disposed at respective intersections of the row lines and the column lines. Park teaches it is well known in the art before the effective filing date of the claimed invention that an electronic device including a semiconductor memory array (abstract refers to a semiconductor memory device) comprises of plurality of row lines (WL); plurality of column lines (BL) intersecting the row lines; and a plurality of memory cells (10) disposed at respective intersections of the row lines (WL) and the column lines (10) (See. Fig.1 and paragraph 0077).
Zheng and Park are analogous art as both are directed to the implementation of variable resistance memory.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange a plurality of the memory cells taught by Zheng into a memory array having the above mentioned structural configuration for an electronic device, as taught by Park, as the utilization of a plurality of memory cells in an array provides a large volume data storage device (See paragraph 0005 of Park) which individual memory cells cannot provide.


    PNG
    media_image2.png
    310
    829
    media_image2.png
    Greyscale

           Regarding claim 3, modified Zheng further teaches first insulating spacer includes a first sidewall that is in contact with the variable resistance pattern and a second sidewall facing the first sidewall, the variable resistance pattern includes a first portion and a second portion protruding from the first portion, and the second sidewall is substantially aligned with a sidewall of the first portion (See Fig. 15, Fig. 23 annotated above & paragraph 30).  

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20200152870 A1) in view of Park (20110155989), all of record, and further in view of Lille (US 20190189688 A), newly cited.
Regarding claim 1, Lin teaches a memory cell (PCM cell, 116) including a variable resistance (Phase change element, 120. It is a common practice to implement variable resistance with a phase change element) pattern having an upper surface which is rounded (See Fig. 1, layer 120 & paragraph 0017), wherein a phase of the variable resistance pattern is maintained when a threshold voltage of each of the plurality of memory cells is changed (Park 
Further, in view of Lille, it is obvious that Park’s variable resistance memory device with a chalcogenide material positioned between two electrodes is capable of being operated as disclosed by Lille by applying a voltage without changing a phase.
The claim limitation does not require any specific phase nor is the change in threshold voltage known or claimed and may be any voltage. Also, the manner of operating the device does not differentiate over the prior art having the same structure (MPEP §2114 (II)).




    PNG
    media_image3.png
    500
    952
    media_image3.png
    Greyscale

Lin does not expressly teach an electronic device including a semiconductor memory, wherein the semiconductor memory comprises: a plurality of row lines; a plurality of column 
Lin and Park are analogous art as both are directed to the implementation of variable resistor based memory cell.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the memory cell, as taught by Lin, in to the electronic device of memory array that has the structural features with plurality of memory cells, as taught by Park. Plurality of memory cells will provide large volume data storage device which individual memory cell cannot provide.
Regarding claim 2, modified Lin  further teaches a first insulating spacer (layer 126) disposed over the variable resistance pattern of each of the memory cells and having an upper surface which is rounded (See Fig. 1 and paragraph 0017).
Regarding claim 4, modified Lin teaches a second insulating spacer (layer 128) disposed over the first insulating spacer and having an upper surface which is rounded (See Fig. 1, layer 128).
Regarding claim 5, modified Lin teaches us of the electronic device of claim 4, wherein a lower surface of the second insulating spacer is positioned at a level lower than that of a lower surface of the first spacer (See. Fig.1 above, layer 126 & 128).

Claims 1-2, 4, 6-13, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 20100102306 A1) in view of Park (20110155989), of record and further in view of Lille (US 20190189688 A), newly cited.
Regarding claim 1, Hsu teaches a memory cell including a variable resistance pattern having an upper surface which is rounded (See Fig. 1, layer 108, paragraph 0024), wherein a phase of the variable resistance pattern is maintained when a threshold voltage of each of the plurality of memory cells is changed (Park mentions in paragraph 0078 & 0098 that Chalcogenide may be used as the variable resistance material pattern. Hsu also recites see paragraph 27, 29, 31, 45, 48, 51 that phase change memory includes a Chalcogenide). 
Lille also teaches in paragraph 72 that Ovonic Threshold Switch (OTS), made of a chalcogenide material will maintain phase (stay in the amorphous phase and is not converted to crystalline phase even if the threshold voltage is changed).
Further, in view of Lille, it is obvious that Hsu’s and Park’s variable resistance memory device using a chalcogenide material positioned between two electrodes is capable of being operated as disclosed by Lille by applying a voltage without changing a phase.
 The claim limitation does not require any specific phase nor is the change in threshold voltage known or claimed and may be any voltage. Also, the manner of operating the device does not differentiate over the prior art having the same structure (MPEP §2114 (II)).

                       

    PNG
    media_image4.png
    498
    826
    media_image4.png
    Greyscale

Hsu does not expressly teach an electronic device including a semiconductor memory, wherein the semiconductor memory comprises: a plurality of row lines; a plurality of column lines intersecting the row lines; and a plurality of memory cells disposed at respective intersections of the row lines and the column lines about the memory array structure. Park teaches it is well known in the art before the effective filing date of the claimed invention that an electronic device including a semiconductor memory array (abstract refers to a semiconductor memory device) comprises of plurality of row lines (WL); plurality of column lines (BL) intersecting the row lines; and a plurality of memory cells (10) disposed at respective intersections of the row lines (WL) and the column lines (10) (See. Fig.1 and paragraph 0077).
 Hsu and Park are analogous art as both are directed to the implementation of variable resistor based memory cell.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange a plurality of the memory cells taught by Hsu into a memory array having the above mentioned structural configuration for an electronic 
Regarding claim 2, modified Hsu teaches an electronic device with first insulating spacer disposed over the variable resistance pattern of each of the memory cells and having an upper surface which is rounded (See Fig. 1, layer 110).
Regarding claim 4, modified Hsu teaches of a second insulating spacer (See Fig. 1, layer 114) disposed over the first insulating spacer and having an upper surface which is rounded.
Regarding claim 6, modified Hsu teaches that each of the memory cells comprises of a lower electrode (102) and the variable resistance pattern (241); and an upper electrode (118) (See Fig. 1, paragraph 0024). Hsu does not expressly disclose the first electrode interposed between each of the row lines and the variable resistance pattern and the second electrode interposed between each of the column lines and the variable resistance pattern. Park discloses (See paragraph 0021, 0114  & Fig. 14 ) a first electrode (lower electrode) interposed between each of the row lines (Word Lines - WL) and the variable resistance pattern; and a second electrode (upper electrode) interposed between each of the column lines (Bit lines - BL) and the variable resistance pattern.

    PNG
    media_image5.png
    549
    1047
    media_image5.png
    Greyscale

Park shows that is how the row lines and column lines in the matrix are connected in the memory cell and the modification using Park would therefore mean modified Hsu would have this structure.
Regarding claim 7, modified Hsu teaches that the variable resistance pattern comprises: a first portion disposed over the first electrode; and a second portion protruding from the first portion and coupled to the second electrode (Refer to the annotated Fig. 1 above, layer 108, and paragraph 0027).  
Regarding claim 8, modified Hsu teaches that the first portion has a width wider (width is measured as the thickness in the horizontal direction) than a width of the second portion (Refer to annotated Fig. 1 above, layer 108).  
Regarding claim 9, the combination of Hsu and Park teaches the electronic device of claim 1, wherein the variable resistance pattern includes a chalcogenide (Park mentions in paragraph 0078 & 0098 that Chalcogenide may be used as the variable resistance material pattern; Hsu also recites in paragraph 27, 29, 31, 45, 48, and 51 that the variable resistance memory includes a Chalcogenide).

Regarding claim 11, modified Hsu teaches that the variable resistance pattern comprises:  a first portion disposed over the first electrode; and a second portion including a curved upper portion and a vertical lower portion, the vertical lower portion being disposed between the first portion and the curved upper portion (See Fig. 1 annotated above, layer 108, paragraph 0027).  
Regarding claim 12, modified Hsu teaches that the curved upper portion of the variable resistance pattern is a first curved upper portion, the device further comprising: a first insulating spacer (layer 110) disposed over a sidewall of the second portion of the variable resistance pattern (layer 108) and including a second curved upper portion, an uppermost level of the second curved upper portion being lower than an uppermost level of the first curved upper portion (See Fig.1).  
Regarding claim 13, modified Hsu teaches that a second insulating spacer (layer 114) is disposed over the first insulating spacer (layer 110) and a sidewall of the first portion of the variable resistance pattern (See Fig. 1 and paragraph 0024).
            Regarding claim 16, modified Hsu teaches a memory cell including a variable resistance pattern (See Fig.1, paragraph 0027 of Hsu. Phase change material can also be used as variable resistance pattern. Phase change material reversibly switches between a low resistance state 
Further, in view of Lille, it is obvious that Park’s variable resistance memory device with a chalcogenide material positioned between two electrodes is capable of being operated as disclosed by Lille by applying a voltage without changing a phase.
            The claim limitation does not require any specific phase nor is the change in threshold voltage known or claimed and may be any voltage. Also, the manner of operating the device does not differentiate over the prior art having the same structure (MPEP §2114 (II)).
Hsu does not expressly teach an electronic device including a semiconductor memory, wherein the semiconductor memory comprises: a plurality of row lines; a plurality of column lines intersecting the row lines; and a plurality of memory cells disposed at respective intersections of the row lines and the column lines about the memory array structure.  Park teaches it is well known in the art before the effective filing date of the claimed invention that an electronic device including  semiconductor memory comprises of a plurality of row lines; plurality of column lines intersecting the row lines; and a plurality of memory cells disposed at respective intersections of the row lines and the column lines (See. Fig.1 and paragraph 0077). Park also teaches that phase change material, such as a chalcogenide material layer, may be used as the variable resistance material pattern (Paragraph 0098). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the memory cell, as taught by Hsu, in 
            Regarding claim 17, modified Hsu teaches a first insulating spacer (layer 110) disposed over the variable resistance pattern (layer 108) of each of the memory cells and having an upper surface which is rounded (See Fig. 1).
            Regarding claim 18, modified Hsu teaches a second insulating spacer (layer 114) disposed over the first insulating spacer and having an upper surface which is rounded (See Fig. 1, layer 114).
          Regarding claim 19, modified Hsu teaches that each of the memory cells stores data but lacks details about how the storage functionality is connected with the Threshold Voltage of the device. Lille teaches (paragraph 72) when the threshold voltage is changed the variable resistance (made of Chalcogenide) can switch between high resistance and low resistance modes. Therefore, as the threshold voltage is changed, each of the memory cells may be programmed to have two different states. For example, when the threshold voltage of each of the memory cells is relatively low, a first logic value (e.g., a logic high value '1') is stored in each of the memory, and when the threshold voltage of each of the memory cells is relatively high, a second logic value (e.g., a logic low value '0') is stored in each of the memory cells.
            Regarding claim 20, modified Hsu teaches of variable resistance pattern (layer 108) comprises: a first portion disposed over a first electrode; and a second portion including a curved upper portion and a vertical lower portion, the vertical lower portion being disposed between the first portion and the curved upper portion, wherein the curved upper portion of the variable resistance pattern is a first curved upper portion, and the electronic device further comprises: a first insulating spacer (layer 110) disposed over a sidewall of the second portion of the variable resistance pattern and including a second curved upper portion, an uppermost level 
            Regarding claim 21, the combination of Hsu and Park teaches the electronic device of claim 1, wherein the variable resistance pattern (layer 108 in Fig. 1 of Hsu annotated below) includes a tip (highlighted in Fig. 1 annotated below) defined by the rounded upper surface (as can be seen in Fig. 1 of Hsu annotated below) and a sidewall (element 104 in Fig.1 annotated below).

    PNG
    media_image6.png
    707
    823
    media_image6.png
    Greyscale


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 20100102306 A1) in view of Park (20110155989), all of record.
Regarding claim 14, Hsu teaches a memory cell including a variable resistance pattern having an upper surface which is rounded  and a cross section of an L shape (See Fig. 1, layer 
Hsu does not expressly teach wherein the semiconductor memory comprises: a plurality of row lines; a plurality of column lines intersecting the row lines; and a plurality of memory cells disposed at respective intersections of the row lines and the column lines about the memory array structure. Park teaches it is well known in the art before the effective filing date of the claimed invention that an electronic device including a semiconductor memory array (abstract refers to a semiconductor memory device) comprises of plurality of row lines (WL); plurality of column lines (BL) intersecting the row lines; and a plurality of memory cells (10) disposed at respective intersections of the row lines (WL) and the column lines(10) (See. Fig.1 and paragraph 0077).
 Hsu and Park are analogous art as both are directed to the implementation of variable resistor based memory cell.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange a plurality of the memory cells taught by Hsu into a memory array having the above mentioned structural configuration for an electronic device, as taught by Park, as the utilization of a plurality of memory cells in an array provides a large volume data storage device in which individual memory cells cannot provide.
                                                                                 
                                 Response to Arguments
Applicant’s arguments with respect to the prior rejection of record and amendment of claims 1 and 16 have been considered by the examiner but are not persuasive because Lille’s 
Applicant argues on page 11 that the variable resistance material pattern of Park using the phase change material does not correspond to the claimed variable resistance pattern having a phase that "is maintained when a threshold voltage of each of the plurality of memory cells is changed," as recited in the amended claim 16. 
Applicant also argues that, none of the first, second, and third memory material layers 108, 112, and 116 of Hsu corresponds to the claimed variable resistance pattern having a phase that "is maintained when a threshold voltage of each of the plurality of memory cells is changed," as recited in claim 1.
However the examiner is not persuaded because of the following reason-
The claim limitation does not require any specific phase nor is the change in threshold voltage known or claimed and may be any voltage. Also, the manner of operating the device does not differentiate over the prior art having the same structure (MPEP §2114 (II)). Changing the threshold voltage is a manner of operating the device. The prior art teaches the same structure and material for the memory device applicant is claiming.
Hsu (see paragraph 27, 29, 31, 45, 48, 51), Zheng (column 3, lines 26-29), Lin (paragraph 13, 58, 50) and Park (paragraph 98) disclose that they are all using the same material that the applicant is using, a chalcogenide. Chalcogenide has a unique property which is known to one of ordinary skill in the art that even though the threshold voltage of each of the memory cells which includes Chalcogenide is changed, the Chalcogenide maintains an amorphous state and is not converted into a crystalline state (this property has been also asserted by the applicant in the instant application). Lille also teaches in paragraph 72 that for Ovonic Threshold Switch (OTS) which can comprise 
Hence the examiner is not persuaded by the argument of applicant.
On page 12, applicant argues that none of the cited references in the non-final rejection discloses the new amendment part of claim 1 which recites "wherein a phase of the variable resistance pattern is maintained when a threshold voltage of each of the plurality of memory cells is changed."
 However the examiner is not persuaded because of the following reason-
As an example, Park recites in paragraph 98 “Chalcogenide material layer, may be used as the variable resistance material pattern 141”.  Hsu also discloses (see paragraph 27, 29, 31, 45, 48, 51) the usage Chalcogenide in their art. Chalcogenide has a unique property which is known to one of ordinary skill in the art that even though the threshold voltage of each of the memory cells which includes Chalcogenide is changed, the Chalcogenide maintains an amorphous state and is not converted into a crystalline state (this property has been also asserted by the applicant in the instant application). Lille also teaches in paragraph 72 that Ovonic Threshold Switch (OTS), made of a chalcogenide material will maintain phase (stay in the amorphous phase and is not converted to crystalline phase even if the threshold voltage is changed).
The claim limitation does not require any specific phase nor is the change in threshold voltage known or claimed and may be any voltage. Also, the manner of operating the device does not differentiate over the prior art having the same structure (MPEP §2114 (II)).
	Applicant’s arguments are not persuasive and the amended claims do not yet distinguish the claimed device over the prior art devices. 
                                      
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBRATAKUMAR MANDAL whose telephone number is (408)918-7639.  The examiner can normally be reached on Monday-Friday 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Feeney Brett can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
	
/SUBRATAKUMAR MANDAL/Examiner, Art Unit 2822                                                                                                                                                                                                        

/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822